DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	This communication is to correct the typo in the examiner’s previous statement of reasons for allowance in the office action of 22 February 2021 (should have read 100°C and not 1000°C).

Allowable Subject Matter
Claims 4-7 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 4, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a method for manufacturing a solar cell a step of subjecting the silicon semiconductor substrate to heat treatment in an atmosphere with 20 g or more water vapor per cubic meter and a temperature of 60°C or more and 100°C or less before the step of forming the aluminum oxide film in combination with all of the limitations of Claim 4.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894.  The examiner can normally be reached on M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896